ATTORNEY GRIEVANCE COMMISSION*                            IN THE
OF MARYLAND
                                                   •      COURT OF APPEALS
       Petitioner,
                                                   •      OF MARYLAND

V.

PHILLIP G. DANTES                                  •      Misc. Docket AG

       Respondent.                                 •      No. 45

                                                   •      September Term, 2017

                                          ORDER

       The Court of Appeals of Maryland, having consider the Joint Petition of the Attorney

Grievance Commission and Respondent, Phillip G. Dantes, to place Respondent

on Inactive Status by Consent pursuant to Maryland Rule 19-736(c), it is this       6th


day of December           ,2017

       ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the

Respondent, Phillip G. Dantes, is hereby placed on Inactive Status by consent; and it is

further,

       ORDERED, that the Clerk of this Court shall remove the name of Phillip G. Dantes

from the register of attorneys in the Court and certify that fact to the Client Protection Fund

of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761.




                                                    /s/ Clayton Greenet Jr.
                                                   Senior Judge

                                              4